Citation Nr: 9909178
Decision Date: 03/31/99	Archive Date: 06/24/99

DOCKET NO. 94-14 279               DATE 

On appeal from the Department of Veterans Affairs Regional Office
in Louisville, Kentucky

THE ISSUE

Entitlement to service connection for an acquired psychiatric
disorder, to include post-traumatic stress disorder (PTSD).

REPRESENTATION

Appellant represented by: Alvin D. Wax, Attorney

WITNESSES AT HEARING ON APPEAL

Appellant and a friend

ATTORNEY FOR THE BOARD

Steven D. Reiss, Associate Counsel

INTRODUCTION

The veteran served on active duty from July 1971 to September 1979.

This matter comes before the Board of Veterans' Appeals (Board) on
appeal from a March 1992 rating decision of the Department of
Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky,
which denied the veteran's claim of entitlement to service
connection for an acquired psychiatric disorder, to include PTSD.
The veteran timely appealed this determination to the Board.

In March 1996, the Board denied the veteran's claim of entitlement
to service connection for acquired psychiatric disorder, to include
PTSD. The veteran appealed to the United States Court of Appeals
for Veterans Claims (formerly the United States Court of Veterans
Appeals) (Court). In an October 1997 Order, the Court granted a
joint motion for remand, vacated the Board's decision, and remanded
the case for additional proceedings consistent with the joint
motion. As a result, when this matter was again before the Board in
June 1998, it was remanded for further development, which has been
accomplished. However, as the denial of the claim has been
continued, the case has been returned to the Board for further
appellate consideration.

FINDINGS OF FACT

1. All relevant evidence necessary for an equitable disposition of
this appeal has been obtained.

2. The veteran did not serve in combat during his period of active
service; however, the record contains corroborating evidence that
he served as a supervisor on a nuclear powered aircraft carrier
during his active service, and that such experience was stressful
to him.

2 -

3. Although the medical evidence is equivocal as to whether the
veteran has PTSD that is related to the stress he experienced
serving in the above capacity, there is medical opinion attributing
his PTSD, at least, in part, to such stressful in-service
experience.

CONCLUSION OF LAW

With resolution of all reasonable doubt in the veteran's favor, the
criteria for establishing service connection for PTSD have been
met. 38 U.S.C.A. 1110, 1131, 5107(b) (West 1991); 38 C.F.R. 3.102,
3.303, 3.304 (1998).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes, at the outset, that the veteran has met his
initial burden of showing that his claim for service connection for
an acquired psychiatric disorder, to include PTSD, is "well
grounded," meaning he has submitted evidence sufficient to show
that the claim is at least "plausible ... or capable of
substantiation." Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir.
1997). In addition, the Board is satisfied that all relevant facts
have been properly developed and no further assistance to the
veteran is required in order to comply with the duty to assist. See
38 U.S.C.A. 5107(a). It appears that some of the records of the
veteran's VA outpatient treatment have not been associated with the
claims file. The Board concludes, however, that in light of the
following decision establishing service connection for PTSD, to
remand for these records is not warranted because the veteran has
not been prejudiced.

Background

The service medical records show that, at entry into active
service, psychiatric evaluation was normal. In addition, his
service personnel records reflect that,

- 3 -

during the veteran's period of active duty with the United States
Navy (Navy), he was assigned to work as an electrician on nuclear
propulsion systems for aircraft carriers.

The veteran sought medical attention treatment on several occasions
for complaints and treatment of emotional and psychological
problems during service. In this regard, the Board observes that of
record are two detailed in-service psychiatric evaluations. When
examined in October 1977 while aboard the USS Enterprise, the
veteran complained of having "personal problems." During the
interview, the veteran reported that he was anxious and afraid of
the nuclear power program and said that he was unable to deal with
responsibilities he had as a supervisor. He stated that he would
have a "breakdown" if he was "forced" to continue in the
qualification program, in which he reported that he was already far
behind. The veteran indicated that he had difficulty concentrating,
and said that he had been seeing a psychiatrist on a regular basis;
he also reported that he was treating his psychiatric problems with
tranquilizers.

The examiner recorded the veteran's psychiatric history and
reviewed his psychiatric records. He reported that the veteran
described having had psychological problems in boot camp, and that
in 1974, due to marital conflicts, had attempted to commit suicide.
The examiner further stated that he had interviewed the veteran for
a security clearance in April of 1977. He commented that the
veteran had seen a psychiatrist at the Naval Regional Medical
Center (NRMC) in Oakland, California, in July 1977. The examiner
added that the veteran was subsequently seen there for further
treatment in September and October 1977. In this regard, he noted
that in a September 1977 entry, the psychiatrist stated the veteran
was unable to handle his feelings of aggression productively. The
veteran was prescribed Haldol and Cogentin to treat the disorder.
In October 1977, the dosage levels of each of these medications was
increased. The veteran suffered a side affect of blurred vision. In
October 1977, the impression of the examiner was that the veteran"s
mood remained "hypomanic-chronic."

4 -

In the report, the examiner indicated that, in his initial
interview, he felt that the veteran possibly had a cyclothymic
personality because he exhibited manic-depressive like mood swings
without evidence of psychosis. He indicated, however, that a mental
status examination revealed that the veteran was cooperative,
intelligent and verbal, and that he expressed feelings of
nervousness, a fear of aggressive outbursts, an inability to cope
with stress, a reluctance to accept responsibility, a fear of
nuclear power, and an inability to concentrate or comply with the
weight reduction program. The veteran "insisted" that he wanted to
work and "did not want out of the Navy or off the ship." He stated,
however, that he no longer wanted the stress of the nuclear power
program.

The examiner described the veteran's mood as "highly anxious" and
characterized his affect as "markedly constricted." He stated that
the veteran's sensorium was clear and his intellect was intact. The
examiner reported, however, that the veteran was "panicked" over
how to "cope" with his problems, and conceded that he would accept
a discharge, if necessary, in order to alleviate the stress.

In an addendum to the report, the examiner reiterated that the
veteran had expressed feelings of inadequacy in supervisory
positions and desired to be released from the nuclear power
program. He stated that a psychiatric diagnosis was being deferred
at that time. However, he strongly recommended that the veteran be
immediately relieved of all responsibilities he had in conduction
with the nuclear power program. In this regard, he commented that
the veteran had previously worked in the office of the USS Nimitz,
and he suggested that he could be re-employed in that capacity. He
further recommended that,,- upon the ship' s return to port, that
the veteran be referred back to the NRMC in Oakland, California, to
see his therapist. In addition, he stated that a disposition should
be made regarding the veteran's retention and his continued
suitability for service. As a final point, the examiner commented,
"If possible, I strongly suggest his nuclear designator be
revoked."

In November 1977, the veteran was examined by a service
psychiatrist while aboard the USS Enterprise. The examiner
indicated that he had reviewed the veteran's

5 -

service medical and personnel records. The veteran reported that he
"felt terribly inadequate to be a supervisor in the Nuclear Power
plant." The veteran stated that, except for one occasion, he had
never been in a supervisory position, and the men "didn't respond
to him at all." He said that, on an intellectual level, he believed
that he could perform the work because he had worked for three
years on the nuclear carrier the USS Nimitz. He reported that,
while serving on the USS Nimitz, he "manipulated to work solely
doing paperwork." The veteran stated that he "Was good at doing
paperwork" and wished to return to that position.

In addition, the veteran reported having marital difficulties and
stated that he had attempted to commit suicide in 1974 as a result.
He expressed a desire to be relieved of his current duties so that
he could focus on his marital problems. During the examination, the
veteran also reported a history of childhood abuse. A mental status
examination revealed that the veteran spoke rapidly but coherently
about a multiplicity of things. The examiner commented that the
veteran attempted to convey the impression that he was emotionally
incapable of staying aboard ship or performing his duties. His mood
was reported to be normal and his affect labile. The impression of
the psychiatrist was that the veteran had an emotionally unstable
personality, of mild to moderate severity, which had existed prior
to service and was manifested by emotional stress, feelings of
inferiority and inadequacy to his peers and feeling incapable of
performing as a leader, impulsiveness and overindulgence in food
and drink. The examiner added that the veteran's "excitability"
under stress in the interview situation "Would certainly make me
question his response under stress in a nuclear power plant despite
good fitness reports.,,

The psychiatrist concluded that the veteran was fit for duty.
However, he commented that the physical and intellectual demands,
as well as the long hours and amount of time spent at sea, "must be
very stressful to the nuclear reactor personnel" as evidenced by
the frequent referrals from that department to Psychiatry. He
reiterated that the veteran's had expressed feelings that he was
inadequate to be a supervisor of other people as well as his
anxiety about assuming

- 6 -

responsibility. It was the recommendation of the psychiatrist that,
if the veteran is to complete the two years remaining on his
enlistment commitment, he should be placed in a position that
requires his clerical talents, which would make him an asset rather
than a burden. He added that the veteran has demonstrated that,
during the past six years, he could perform despite his emotional
lability. He added that the veteran would be followed on an
outpatient treatment basis.

Service medical records also show that from June to July 1979, the
veteran was hospitalized for approximately six weeks to treat his
alcoholism. Shortly thereafter, the veteran was discharged from
service.

VA outpatient treatment records reflect that the veteran was seen
on several occasions in June 1984 for various psychiatric
complaints, including experiencing mood changes, paranoid feelings,
low self-concept and interpersonal relationship problems. A VA
physician recommended that he be referred for a formal psychiatric
examination, which was conducted in July 1984. During the
examination, the veteran reported that he previously had many
contacts with mental health professionals regarding his emotional
instability. He stated that both of his parents were alcoholics and
that they had physically abused him when he was a child. In
addition, the veteran noted that his sister was addicted to heroin
and that she had. attempted to commit suicide on four different
occasions. He also reported that his marriage "became chaotic" when
his wife had an affair with his best friend. The veteran stated
that his wife thereafter attempted to commit suicide. He said that
his performance in service began to deteriorate and that he turned
to drugs to cope with "the pressures of daily living." The examiner
diagnosed the veteran as having depressive neurosis. Approximately
two weeks later, the veteran sought treatment for a burning
sensation down the middle of his chest, pain on the left side of
his chest that radiated to his left arm, and shortness of breath
and was diagnosed as having probable anxiety attack.

In December 1991, the veteran was afforded two VA psychiatric
evaluations. During the examination by a VA psychologist, the
veteran provided a history of

7 -

having served as a nuclear plant operator during service. He
explained that his responsibilities included management of the
entire nuclear reactor for the ships on which he served. The
veteran reported that he believed that that assignment played a
major role in the development of his current psychiatric
disability. In this regard, he stated that he told his superior
officers on several occasions that he was not suitable for that -
position, that it made him feel extremely anxious, fearful and that
he believed that he might make an error that would in a nuclear
accident. The veteran also reported that, in 1977, he sought
private psychiatric counseling, and that the psychiatrist
recommended that he be "removed from the line of duty." The veteran
said that he told this to his superiors, but that no action was
taken; however, he indicated that the psychiatrist had prescribed
him "medicine" to treat his psychiatric problems.

The veteran reported, however, that in approximately 1977, he
started to experience anxiety attacks, and that he began to use
alcohol and drugs to treat the problem. He also stated that he
became sexually sadistic to his wife. The veteran indicated that
eventually his superiors recognized the problem when he withdrew
from his job and did not report for duty. He also reported that,
shortly prior to his discharge, he received counseling regarding
alcohol use. The examiner commented that, if in fact these
incidents did occur, it would constitute a significant stressor in
his life.

The veteran described his family as "dysfunctional," and explained
that his parents were alcoholics and that his siblings were
substance abusers. He also provided a history of having been
sexually abused as a child and of witnessing his sister being
sexually abused as a child. The veteran stated that he had been
married twice and that each of his spouses had been sexually abused
as children. The veteran stated that he believed that he suffered
from many psychological problems, including low self-esteem and
difficulty expressing feelings of anger. In addition, he indicated
that he currently lived with his mother, which caused him "great
concern" because she was one of his abusers; he also complained
that one of his male siblings harassed him.

8 -

Psychological testing was reported to be well within normal limits
on all scales, with no evidence of a personality disorder or of a
clinical syndrome that was related to "personality style." The
examiner indicated that the veteran's psychological profile was
typical for individuals who had some dependent, histrionic and
self- defeating traits. He pointed out however, that the findings
were well below the base rate score of 75 that was required "for
significance." In addition, he stated that a review of the June
1984 psychiatric examination report included several psychological
tests, and the results revealed that the veteran had an above
average intelligence.

The examiner reported that the veteran had no formal thought
disorder and that he was fully oriented and coherent. In addition,
he commented that, when describing circumstances that would have
made almost anyone else angry, the veteran continued to smile
because -he did not want to give any indication that he was
extremely angry at his life circumstances. The diagnosis was PTSD.
In rendering the diagnosis, the examiner cautioned that it was
provisional, and needed to be confirmed by evidence of in-service
stressors.

That same day, a VA physician also examined the veteran. During the
interview, the veteran reported having been treated for
psychological problems during his period of service. In addition,
he stated that he had a history of labile moods since service. The
veteran also provided a history of having "sadistic thoughts,, )II
behavioral problems with supervisors and panic attacks. The
examiner also observed that the veteran reported having numerous
psychiatric problems as well as a history of alcohol and drug
abuse.

The examiner indicated that he did not have the opportunity to
review the veteran"s claims folder. He reported, however,, that the
veteran stated that he had not been treated for psychological
problems since 1989. In addition, he discussed the psychiatric
history as it was provided to him by the veteran. This included a
history of having used alcohol and drugs. Mental status testing
revealed that the veteran was anxious, agitated and angry.
However,, the examiner described his affect as

9 -

reasonable, pleasant and cooperative. He reported that the veteran
was well oriented in all phases, that his language and speech were
rapid, although tangential in content, and his stream of thought
was "overabundant" with a flight of ideas. The examiner also
indicated that the veteran's concentration was excellent. The
diagnoses were polysubstance and alcohol abuse and dependence, in
remission; mixed borderline personality disorder, with psychotic
features; borderline personality disorder; and schizotypal traits;
a delusional (paranoid) disorder was to be ruled out.

At the close of the report, the examiner commented that the veteran
exhibited a very unusual and bizarre history of delusional thinking
with significant psychotic features. He added that it was
"imperative" that the veteran's prior psychiatric records be
reviewed.

Also of record are VA outpatient treatment records, dated from June
1991 to October 1992, which show that the veteran sought treatment
on numerous occasions for complaints of various psychiatric
problems. In addition, in a September 1992 statement, a registered
nurse at the VA Medical Center in Louisville, Kentucky, reported
that the veteran was being treated there for PTSD, depression with
anxiety features and for a dissociative disorder that was secondary
to sexual and physical abuse that he experienced in childhood.
Further, a report from a social worker at that VA facility, dated
that same month, reflects that the veteran was receiving
psychotherapy for PTSD.

During his January 1993 personal hearing, conducted before a
hearing officer at the RO, the veteran testified that, shortly
after he entered active service, he was selected to go to nuclear
power school. He stated that he felt a great deal of pressure to
succeed there. The veteran explained that, if he did not "make the
grade," he was told that he would be sent to Vietnam. In addition,
he testified that this stress put a strain on his marital
relationship and that he began to "act out" with his wife. He also
reported that his wife had attempted to commit suicide in 1974, and
that as a result, he too had attempted to commit suicide. The
veteran further testified that he

- 10-

experienced a psychotic break during service, which he stated was
expunged from his record so that he could continue to work in the
nuclear power field. After his "psychotic break," the veteran said
that he returned to school for one year. He was subsequently
assigned to another nuclear carrier where he was given a
supervisory role that required him to work 12 to 18 hours a day.
The veteran indicated that, during this time, he was concerned that
he would make a mistake and kill not only the carrier's entire crew
but also civilians. The veteran further stated that, in April 1978,
he had a "psychotic breakdown" when he was qualified as a
propulsion plant watch supervisor.

The veteran testified that after his discharge from service, he
experienced recurrent nightmares and abused alcohol. In addition,
the veteran reported that he experienced a "personality shift" when
he was under stress during which he believed that he was still in
the Navy. The veteran also stated that he had held approximately 30
jobs since his discharge from service due to his inability to deal
with his supervisors as well as other employees. The veteran
reported that he had also had 26 relationships since his separation
from service and that he was seeking treatment for his psychiatric
problems at that time. In addition, the veteran testified that he
had received treatment for psychiatric problems since his discharge
from service, including recurrent nightmares regarding people
dying. He reported that records of the private treatment that he
received shortly following his separation from service were not
available.

During the hearing, a friend of the veteran also presented
testimony. That friend stated that he observed that the veteran
reacted in an exaggerated way to loud noises. In addition, he
reported that the veteran was afraid to sleep, experienced
nightmares, did not have many friends, and was not comfortable if
there were many people around him.

The veteran again underwent a VA psychiatric examination in
February 1993. During the evaluation, the veteran complained of
being nervous and having difficulty sleeping. In addition, he
reported having recurrent frightening nightmares

involving a psychiatrist that instructed him to either return to
the Navy or die. He also stated that he had nightmares two to three
times per week in which he was still in the Navy and there is an
"out of control" nuclear reactor. The veteran also indicated that,
even while awake, he experiences recurrent feelings of anxiety
related to his Navy service.

The physician reported that the veteran had not been able to "hold
down a job" since his discharge in 1979. She also reported that he
was unable to maintain any meaningful relationships. The physician
discussed the veteran's psychiatric history during service and his
position as a supervisor over a nuclear reactor on the USS
Enterprise. She indicated that that job created a great deal of
anxiety, which the veteran relieved by using alcohol.

Mental status testing revealed that the veteran was oriented to
three spheres, was very talkative, tangential and that he wanted to
provide a great deal of information. His intellect and memory were
intact and his judgment was good. He did not have hallucinations or
delusions.

The impression of the physician was that the veteran is someone who
had a strong family history of alcoholism and family dysfunction
and who was sexually abused as a child. She stated that, at age 19,
he was "thrust" into a position that he thought was beyond his
capabilities, i.e. supervisor of a nuclear reactor. The physician
opined that "this created anxiety, depression, and acting out in
the form of drinking and drug abuse." The examiner added that,
although the veteran has since given up the latter, he continues to
be symptomatic, with recurrent dreams involving the nuclear reactor
and of feeling as if he were still in the Navy. The diagnoses were
non-combat related PTSD, alcohol and drug dependence in remission,
and an "atypical personality disorder (histrionic?)."

Significantly, following the above diagnoses, a second VA physician
indicated that he had examined the veteran and agreed with the
diagnosis.

- 12 -

The veteran underwent another VA psychiatric examination the
following month. In the March 1993 report, the physician indicated
that during the examination, the veteran complained of having
recurring nightmares and memories of working as a nuclear
propulsion plant supervisor in the Navy. The veteran explained that
he had frequent fears that the nuclear plant would "be out of
control" and that people would die on it. He reported that while
under this command, he requested to be relieved of his duties due
to anxiety attacks. Instead, he stated that he was treated with
psychotropic medications, which he indicated were proscribed for
servicemen involved in the operation of a nuclear power facility.
The veteran also reported that he tried to alleviate his
psychiatric symptomatology by using alcohol and drugs.

In addition, the veteran provided a history of having alcoholic
parents and a sister who was a heroin addict. He also reported
that, during childhood, his parents sexually abused him. Mental
status testing revealed that the veteran's speech was "pressured!'
logical and his answers relevant and coherent. The veteran's mood
was described as agitated and his affect was one of "a good deal of
anxiety and tension." There was no evidence of gross impairment of
judgment, hallucinations or delusions. In addition, the veteran
reported that he avoided crowds and things associated with the
military because they remind him of his experiences in the nuclear
power facility.

The physician's assessment was the veteran suffered from the
multiple prior psychological traumas, i.e., from the involvement of
his parents, his exposure to a nuclear reactor and from the
disciplinary conditions during service. The physician concluded
that the veteran had non-combat related PTSD; alcohol and drug
dependence, in remission, and a personality disorder, were also
diagnosed.

In March 1996, the Board denied the veteran's claim for service
connection for an acquired psychiatric disorder, to include PTSD,
on the basis that, during his period of military service, the
veteran did not experience an event of sufficient gravity that it
would evoke symptoms in almost everyone, i.e. an adequate stressor.
In its October 1997 Order that vacated the March 1996 Board
decision and remanded the

- 13 -

matter to the Board for further proceedings, the Court determined
that new developments in applicable law required readjudication of
the veteran's claim. In particular, the Court determined that
further development and adjudication was required to determine
whether (1) under the new standards of the Fourth Edition of the
American Psychiatric Association's Diagnostic and Statistical
Manual of Mental Disorders (DSM-IV), the veteran's PTSD can be
attributed to an in-service stressor; (2) whether a psychiatric
disorder, to include PTSD, preexisted service, and, if so, whether
it was aggravated by service; and (3) whether the veteran suffered
from a psychiatric disorder separate and distinct from PTSD as a
result of service.

In compliance with the Court's Order, in June 1998 the Board
remanded the matter to the RO. In the remand, the Board directed
that the RO have the veteran undergo a VA psychiatric examination,
in accordance with the DSM-IV, to ascertain the exact nature,
extent and etiology of all psychiatric disorders, to include PTSD.
All indicated studies, including PTSD sub-scales, were to be
performed. The entire claims folder, including a copy of this
REMAND, was to be made available to the examiner for review in
connection with the claim. The Board instructed that if a diagnosis
of PTSD was made, the examiner should clearly identify the
stressor(s) underlying the diagnosis and specifically indicate how
the veteran otherwise met the diagnostic criteria for that disorder
and provide an opinion as to the etiology of the disorder. The
examiner was also requested to indicate whether it was at least as
likely as not that the stressor underlying the diagnosis occurred
in service, or whether such stressor occurred prior to service
(i.e., childhood abuse). If the examiner concluded that the veteran
Is PTSD pre-existed service, the examiner was requested to provide
an opinion as to whether it was at least as likely as not that the
veteran's pre-existing PTSD permanently increased in severity
during service, and if so, whether such worsening clearly and
unmistakably constituted natural progression of the disorder, or
whether such worsening clearly and unmistakably constituted
aggravation due to specific in-service stressful events. In
addition, the Board instructed that if any other psychiatric
disorder, separate and distinct from PTSD, was diagnosed, the
examiner should provide an opinion as to whether it was

14 -

at least as likely as not that any such disorder was incurred in or
aggravated by service.

In October 1998, the veteran was examined by the physician who
performed the December 1991 VA psychiatric evaluation. At the
outset of the report, the physician indicated that he had reviewed
the claims folder. He also indicated that he had gone to the Mental
Health Clinic (MHC) and had reviewed the veteran's records there as
well. He noted the veteran's "long history of alcohol abuse and
dependence," which the veteran indicated had been in remission for
almost 18 years. In addition, the examiner observed that over the
years, the veteran had been diagnosed as having various psychiatric
disorders, including schizoaffective disorder, non-combat related
PTSD, borderline personality disorder, significant personality
pathology" as well as alcohol and drug dependence.

The examiner reported that a review of the records at the MHC
revealed that the veteran was being treated for borderline
personality disorder with mixed personality disorder. In addition,
he stated that the veteran was most recently seen there in April
1988; he indicated that the veteran failed to report for a
September 1998 appointment.

The examiner discussed the veteran's period of military service and
stated that the veteran "acknowledges a history of excessive
alcohol use and abuse as well as some drug use while in military
service." He noted, however, that the veteran had ceased using
alcohol in 1980. With regard to the veteran's childhood, he
reported that the medical records revealed that the veteran came
from a dysfunctional family. In this regard, the examiner pointed
out that the veteran's parents were alcoholics, one sister was a
heroin addict and one brother is homosexual. He also noted that the
veteran had been sexually abused by his parents.

In the report, the examiner also indicated that the veteran had
done well in high school and had apparently earned a scholarship to
attend a university, but that he had turned it down and had instead
enlisted in the military. He observed that,

- 15 -

during service, the veteran served as a nuclear power plant
operator. In this regard, the examiner stated that "this was
stressful and he began to have some somatic complaints which he
claims was secondary to the stress." Further, the examiner reported
that the veteran had acknowledged to him that he was neither
engaged in combat nor had direct contact with casualties.

The examiner noted that psychological testing, which had been
performed by another examiner in 1993, records of which have not
been associated with the claims folder, revealed a psychological
profile of someone who both admitted to having significant
psychological problems but who attempted to appear psychologically
sound. He explained that individuals with similar profiles are
often seen as unpredictable and peculiar in thought and action. He
further stated that these individuals have the potential for
antisocial or schizotypic behavior and accept little responsibility
for their behavior. The examiner reported that the profile also
revealed that the veteran exhibited elements of depression, anxiety
and pessimism. In addition, he reported that none of the PTSD
subscales were met. The examiner indicated that, according to the
conclusion of the 1993 examiner, the veteran does not have PTSD
related to his period of military service. He added that the 1993
examiner also stated that the veteran "may have PTSD secondary to
his history of childhood abuse." Significantly, it appears that the
October 1998 examiner did not perform the requisite mental status
evaluation, to include PTSD sub-scales.

The examiner concluded that the veteran did not have PTSD. He
reasoned that "[i]t is very clear to that he does not have the
stressor from military service which would give rise to that set of
symptoms." He added that the veteran did have a history of a
profound and traumatic childhood and that his emotional
symptomatology, 'lo the extent that it exists," relates to his
childhood. In addition, the examiner reported that the veteran did
not appear to be manifesting any symptoms that met the criteria for
any Axis I mood, thought or anxiety disorder. Instead, the examiner
diagnosed the veteran as having alcohol abuse and dependence, in
remission; polysubstance abuse and dependence, in remission; and a
mixed personality disorder with schizotypal, histrionic and strong
antisocial traits. With respect to the third

- 16 -

psychiatric disorder, he explained that, by definition, it pre-
existed service, and he opined that it was not aggravated by
service. Finally, although he noted that the 1993 examiner
indicated that the veteran might have PTSD due to stressful
experiences during his childhood, he concluded that the veteran did
not have PTSD. As such, he was not able to respond to the Board's
inquiry as to whether that disorder was aggravated during service.

In written argument dated in January 1999, the veteran's attorney
argued that the October 1998 psychiatric examination did not
conform to the mandate of either the Court or the Board. In
addition,, he asserted that the November 1998 decision, which was
rendered subsequent to the October 1998 examination, is
contradictory because it simultaneously concludes that the
veteran's pre-existing PTSD was not permanently worsened during
service while thereafter finding that the veteran did not have
PTSD.

Analysis

Service connection for PTSD requires medical evidence establishing
a clear diagnosis of the condition, credible supporting evidence
that the claimed in-service stressors actually occurred, and a
link, established by medical evidence, between the current
symptomatology and the claimed in-service stressors. 38 C.F.R.
3.304(f); see also Cohen v. Brown, 10 Vet. App. 128, 137-138
(1997); ,Moreau v. Brown, 9 Vet. App. 389, 394-395 (1996); and 38
U.S.CA. 1110, 1131 and 38 C.F.R. 3.303(a) (which govern claims for
service connection, in general).

The evidence necessary to establish the occurrence of a
recognizable stressor during service to support a diagnosis of PTSD
will vary depending upon whether the veteran engaged in "combat
with the enemy," as established by recognized military combat
citations or other official records. If the VA determines that the
veteran engaged in Combat with the enemy and his alleged stressor
is combat-related, then the veteran's lay testimony or statement is
accepted as conclusive evidence of the

- 17 -

stressor's occurrence and no further development or corroborative
evidence is required, providing that such testimony is found to be
"satisfactory," i.e., credible, and "consistent -with the
circumstances, conditions, or hardships of service." See 38
U.S.C.A. 1154(b) (West 1991); 38 C.F.R. 3.304(f) (1998); Cohen v.
Brown, 10 Vet. App. 128, 146-47 (1997); Zarycki v. Brown, 6 Vet.
App. 91, 98 (1993). If, however, the VA determines either that the
veteran did not engage in combat with the enemy or that the veteran
did engage in combat, but that the alleged stressor is not combat
related, the veteran's lay testimony, by itself, is not sufficient
to establish the occurrence of the alleged stressor. Instead, the
record must contain service records that corroborate the veteran's
testimony or statements. See Cohen v. Brown, 10 Vet. App. at 147;
Zarycki, 6 Vet. App. at 98.

In this regard, the Board notes that, subsequent to the March 1996
decision that was vacated by the Court, the Court decided the case
of Cohen v. Brown 10 Vet. App. 128 (1997). In that case, the Court
observed that DSM-IV, which was adopted by VA effective November 7,
1996, see 61 Fed Reg. 52,700 (1996), substitutes a subjective
definition of what constitutes a stressor; DSM-III and DSM-IIIR
employed an objective standard, requiring that the claimed stressor
be "outside the range of usual human experience" and be "markedly
distressing to almost anyone." As the Court stated, this change
constituted a significant departure, and an alleged stressor
relating to the veteran's military service, as now defined in DSM-
IV, if verified, may support a diagnosis of PTSD. Id. at 141;
Suozzi v. Brown, 10 Vet. App. 307,310 (1997).

As noted above, the veteran essentially maintains that he currently
suffers from an acquired psychiatric disorder, to include PTSD, as
a result of intense stress and pressure that he experienced while
working on an aircraft carrier's nuclear reactor during his service
with the Navy. He asserts that during that time, he was constantly
concerned that he would make a mistake and kill the carrier's
entire crew as well as civilians. As such, the in-service stressful
event must be corroborated by other supporting evidence in the
record.

18 -

The veteran's service personnel records do not reflect that the
veteran served in combat, and indeed, the veteran does not claim
otherwise. However, there is no question that the veteran's claimed
non-combat stressful experience associated with his job on a
nuclear powered aircraft carrier have been corroborated. As
discussed above, the service medical records show that the veteran
was treated on several occasions during service for psychiatric
symptoms related to his reaction to working as a supervisor on a
nuclear powered aircraft carrier. Accordingly, they are verified by
credible supporting evidence. Thus, the remaining question is
whether the veteran, in fact, suffers from PTSD due to his in-
service stressor.

Clearly, the record reflects both positive and negative evidence on
this point. The Board notes that, during the course of this appeal,
the veteran was diagnosed as suffering from non-combat related PTSD
by a VA psychologist in December 199 1, by two VA physicians in
February 1993 and another VA physician in March 1993. In addition,
each of these VA examiners related the disorder, at least in part,
to the veteran's work as in nuclear power program during his period
of active duty. The examiner who conducted the October 1998
examination emphasized that the veteran had not served in combat,
a fact that is not pertinent to his claim. In addition, he appears
to rule out a diagnosis of PTSD on the ground that the confirmed
stressor is not adequate. However, when discussing the veteran's
assignment as a nuclear power plant operator during service, he
commented that "this was stressful and he began to have some
somatic complaints which he claims was secondary to the stress."

In addition, the Board observes that the October 1998 examiner
relied to a great extent on psychological testing that was
conducted in 1993, three years prior to VA's adoption of DSM-IV. By
contrast, as noted above, each of the four other VA examiners,
including three physicians, each diagnosed the veteran as having
PTSD that was related, at least in part, to his experiences during
his period of military service, i.e., also providing a link to
service. Moreover, unlike the October 1998 physician, the
psychologist who performed the December 1991 examination, as well
as the physicians who conducted the February and March 1993
psychiatric

- 19 -

evaluations, each performed mental status testing prior to
diagnosing the veteran as having PTSD. It also is significant that
report of each of the examiners who diagnosed PTSD related to
service also reflects a nexus between current PTSD symptomatology
and the in-service stressor.

Finally, the Board points out that following observations from its
review of the record also bear mentioning: (1) in November 1977,
the service psychiatrist commented that work in the nuclear power
program "must be very stressful" based on the frequent referrals
from that department to Psychiatry; (2) the VA psychologist, who
conducted mental status testing in December 199 1, reported that it
revealed no evidence that the veteran had a personality disorder.
He noted it revealed a profile of someone who had dependent,
histrionic and self-defeating traits, but pointed out that the
findings were below the level required "for significance"; (3) in
his December 1991 report, in which he noted that he had not
reviewed any of the veteran's medical records, the October 1998
examiner specifically stated that it was "imperative" that those
records be reviewed; and (4) there are indications that the veteran
is currently being treated on an outpatient basis by VA for his
PTSD.

When, after careful consideration of all procurable and assembled
data, a reasonable doubt arises regarding service origin, the
degree of disability, or any other point, such doubt will be
resolved in favor of the claimant. 38 U.S.C.A. 5107; 38 C.F.R.
3.102. Under the circumstances of this case, the Board finds that,
with resolution of all reasonable doubt in the veteran's favor, the
veteran has satisfied all three elements necessary for a claim for
service connection for PTSD, i.e. a clear current diagnosis of the
disorder, credible supporting evidence that an in-service stressor
actually occurred, and a link,, established by medical evidence,
between the current symptomatology' and the claimed in-service
stressor. 38 C.F.R. 3.304(f). Accordingly, service connection for
PTSD is warranted.

- 20 -


ORDER 

Service connection for PTSD is granted.

JACQUELINE E. MONROE 
Member, Board of Veterans' Appeals

-21-

